     Case 3:20-cv-02412-BEN-LL Document 23 Filed 04/01/21 PageID.228 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   DEARL POWELL, CHRISTINA GAST,                        Case No.: 20cv2412-BEN-LL
     and ELIJHA GONZALEZ, as individuals
12
     and on behalf of all others similarly                ORDER DENYING PLAINTIFFS’
13   situated,                                            MOTION TO EXCUSE PLAINTIFFS
                                        Plaintiffs,       FROM PERSONALLY ATTENDING
14
                                                          THE EARLY NEUTRAL
15   v.                                                   EVALUATION
16   WALMART, INC., et al.,
                                                          [ECF No. 21]
17                                    Defendants.
18
19         Currently before the Court is a motion filed by Plaintiffs requesting that the Court
20   excuse Plaintiffs from personally attending the video conference Early Neutral Evaluation
21   (“ENE”) on April 9, 2021. ECF No. 21. In support, Plaintiffs state that they are hourly
22   workers, and their attendance would impose an “unjustifiable hardship on Plaintiffs and
23   their families.” Id. at 3. Plaintiffs further contend that they are entrusting their counsel to
24   negotiate in the class’s best interest, and if necessary, Plaintiffs will be available by
25   telephone. Id.
26         Although the Court is sympathetic to Plaintiffs’ circumstances, the Court does not
27   find good cause to excuse their personal appearances at the video conference ENE. As the
28   named Plaintiffs initiating this putative class action, Plaintiffs are required to personally

                                                      1
                                                                                     20cv2412-BEN-LL
     Case 3:20-cv-02412-BEN-LL Document 23 Filed 04/01/21 PageID.229 Page 2 of 2



1    attend the ENE. ECF No. 20 at 2 (“All parties, adjusters for insured parties, and other
2    representatives of a party having full and complete authority to enter into a binding
3    settlement, and the principal attorneys responsible for the litigation, must be present on the
4    video conference and legally and factually prepared to discuss settlement of the case.”).
5    The Court’s chambers rules state that “[t]he Court will not grant requests to excuse a
6    required party from personally appearing [at an ENE] absent extraordinary circumstances.”
7    Civil Chambers Rules of the Honorable Linda Lopez Section II.B; see also ECF No. 20
8    at 2. The Court believes that the presence of all parties is critical to the possibility of a
9    successful settlement. Accordingly, the Court DENIES Plaintiff’s motion.
10         IT IS SO ORDERED.
11   Dated: April 1, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                    20cv2412-BEN-LL
